DA'UKSCH, Chief Judge,
dissenting:
I respectfully dissent.
In my opinion the best way to deal with this would be for us to remand this case for a rehearing in light of the law of which the trial judge may not have been aware. For us to do otherwise seems to me to be an invasion upon the trial judge’s fact-finding prerogative.
Also, I disagree somewhat with the statements in the majority opinion as to the relevancy and materiality of the tax collector’s evidence. In my opinion the evidence of the claim of homestead for tax purposes is relevant and material to the issue of the extent of the homestead for estate purposes. Where the trial judge got off the track is where he seems to have thought the homestead claim for tax purposes was conclusive proof. But, in the final analysis, we cannot really know what the result of the factual findings would have been had the trial judge known that the tax collector’s evidence was not conclusive proof.
Thus, I would reverse the order and remand the case for a new hearing where all the evidence could be considered in its proper legal light. The result could very well be what the majority opinion reaches, but it may not.